Citation Nr: 0324042	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for back disorders as 
secondary to the right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims of 
service connection for a right knee disorder and a back 
disorder caused by the right knee disorder.

In addition to the issues cited on the cover page of this 
decision the veteran, in an August 2000 statement in support 
of claim, raised the issues of service connection for 
arthritis and dental disabilities as well as a claim for an 
increased rating for service connected right ear hearing 
loss.  While a review of the record on appeal shows that the 
RO had earlier adjudicated a claim for service connection for 
dental disabilities (see August 1954 rating decision), 
nonetheless neither the application to reopen, the claim for 
service connection for general arthritis, nor the increased 
rating claim were thereafter adjudicated by the RO.  Neither 
are these claims intertwined with the current issues on 
appeal.  Accordingly, they are referred back to the RO for 
appropriate action.


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In addition, the VCAA also require that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Board notes that a review of the record on appeal shows 
the veteran's assertions that he injured his right knee while 
in military service and current back problems were caused by 
his right knee disorder, service medical records that 
document an in-service right knee injury (see service medical 
records dated in February 1951), and post-service medical 
records showing the veteran's complaints, diagnoses, and/or 
treatment for both right knee and back disabilities variously 
diagnosed as, among other things, degenerative joint disease 
of the right knee, lumbar spine, and cervical spine, a 
bulging disc in the lumbar spine, and L5-S1 nerve entrapment 
(see, for example, VA treatment records dated in April 1992, 
May 1992, April 1993, June 1996, September 1996, December 
1996, June 1998, March 1999; VA back x-rays dated in April 
1992, June 1996, and February 1999; and a VA back 
computerized tomography (CT) dated in October 1996).  A 
review of the record on appeal also shows the veteran was 
awarded the Combat Infantry Badge.  However, a review of the 
record on appeal fails to show that the veteran was afforded 
an orthopedic examination to obtain medical opinion evidence 
as to the correct diagnosis of the veteran's current 
disabilities or the origins or etiology of those 
disabilities.

In view of the above, these issues are REMANDED to the RO for 
the following actions:

1.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since his separation from active duty 
for his claimed disabilities.  Notify the 
veteran that the records that VA are 
looking for and which would most help his 
claims, are those showing s complaints, 
diagnoses, or treatment for a right knee 
disorder shortly after his separation 
from military service and those showing a 
relationship between his current right 
knee disorder and his back disorders.  
Obtain all records identified by the 
veteran.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a review of 
the claims folder and after examining the 
veteran, the examiner is asked to answer 
the following questions:

a.  As to the righ knee:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service, such as the 
documented February 1951 right knee 
injury?
iv.  If the veteran's disorders 
include arthritis, the examiner 
should state whether it manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from active duty in 
February 1954?

b.  As to the back:
i.  What are the diagnoses for the 
veteran's current disorders for each 
segment of the back?
ii.  Was any such disorder caused or 
made worse by any of the veteran's 
right knee disorders?

Note:  In providing answers to the above 
questions, the examiner is asked to 
comment on the diagnosis of degenerative 
joint disease found in the record.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
September 2000 Supplemental Statement of 
the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


